 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 256 Dana Corporation 
and
 International Union, United 
Automobile, Aerospace
, and
 Agricultural I
m-plement Workers of America (UAW), AFL
ŒCIO
 and 
Gary
 L. Smeltzer, Jr
. and
 Joseph
 Montague
 and
 Kenneth A. Gray. 
Cases
 7ŒCAŒ46965, 
7ŒCAŒ47078, 7ŒCAŒ47079, 7ŒCBŒ14083
, 7ŒCBŒ14119
, and 
7ŒCBŒ14120
 December 6, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 Respondents Dana Corporation and International U
n-ion, United Automobile, Aerospace, and Agricultural 
Implement Workers of Ame
rica (UAW), AFL
ŒCIO
Štwo parties with a long history of collective bargaining
Šentered into a Letter of Agreement (LOA or Agre
ement) 
setting forth ground rules for additional union organi
z-ing, procedures for voluntary re
cognition upon proof of 
majority support, and substantive 
issues that co
llective 
bargaining would address if and when Dana recognized 

the UAW at an unorganized facility. 
 The issues before 
us are whether, in entering into and maintaining the 

LOA, Dana re
ndered unlawful support to the UAW in 
violation of Section 8
(a)(2) and (1) of the Act, and 
whether the UAW accepted that support in violation of 

Section 8(b)(1)(A).  We conclude that the Agreement 
was la
wful, and we therefore dismiss the complaint.
 I. PROCEDURAL HISTORY
 On April 11, 2005, Admini
strative Law Judge W
illiam 
G. Kocol issued the attached decision.  The General 

Counsel and the Charging Parties filed separate exce
p-
tions and supporting briefs, the Respondents filed sep
a-rate answering briefs, and the General Counsel and the 
Char
ging Parties filed separate re
ply briefs.
  
On March 
30, 2006, the National Labor Rel
ations Board issued a 
notice and invitation to the pa
rties and interested amici 
curiae to file briefs addressing the issues in this case.  In 

response, several amici curiae filed briefs.
1  The Char
g-1 Amicus briefs were submitted by:  American Federation of L
abor 
and Congress of Industrial Organizations; American Maritime Associ
a-tion; American Rights at Work; Associated Builders and Contractors, 
Inc.; Certain Members of
 the U.S. House of Repr
esentatives; Cingular 
Wireless; Employees of Freightliner Corp
oration; General Motors 
Corporation, DaimlerChrysler Corporation, and The Ford Motor Co
m-pany; Liz Claiborne, Inc.; N
ational Alliance for Worker and Employer 
Rights; and Wa
ckenhut Corporation.
 Dana has moved to strike certain documents attached to the amicus 
brief filed by Employees of Freightliner Corpor
ation.  The documents 
relate to unfair labor practice charges the employees filed concerning 
card
-check agreements between
 Freightliner and the UAW.  The 
Char
ging Parties attached some of the same documents to their 
posthearing brief in order to support their argument that the Respon
d-
ing 
Parties and the Respondents filed briefs in r
esponse 
to the amici.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel
.2   The Board has considered the decision and the record 
in light of the exce
ptions
 and briefs of the parties and 
amici and has decided to affirm the judge™s rulings,
3 fin
dings, and concl
usions as explained below. 
 II. FACTS
 Dana manufactures automotive parts at about 90 facil
i-ties throughout the United States, Ca
nada, and as many 
as 30 
other countries.  Dana and the UAW have a 
longstanding bargaining relationship:  the UAW
 repr
e-sents Dana™s employees in nine bargaining units at var
i-ous locations covering 2200 to 2300 e
mployees in total. 
 This case arose at Dana™s St. Johns, Michigan faci
lity, 
where Dana employs about 305 unre
presented employees 
and where, in early 2002, the UAW began an organizing 

campaign.  On August 6, 2003, Dana and the UAW e
n-ents had a proclivity to violate the Act and that a n
ationwide remedy 
was therefore appropria
te.  The judge struck the documents from the 
record, and the Charging Pa
rties except to that ruling.  In light of our 
dismissal of the complaint, which makes the issue of a n
ationwide 
remedy moot, we find it unnecessary to pass on whether the judge 
correct
ly struck the documents from the record.  Ho
wever, we deny 
Dana™s motion to strike the documents from the Employees of Freigh
t-liner™s amicus brief.  The Board™s s
olicitation of amicus briefs did not 
impose any limits on the subject matter of the briefs or 
their attac
h-
ments.  We therefore accept the documents for the limited purpose for 
which they were submitted, i.e., to chronicle the exper
ience of the 
Freightliner employees.
 2 Member Becker has recused himself and took no part in the co
n-
sideration or dispo
sition of this case.  See 
Pomona Valley Hospital 
Medical Center
, 355 NLRB 238 (2010) (Member Becker, ruling on 
motions).
 3 Before the hearing, the General Counsel and the Char
ging Parties 
issued subpoenas seeking documents concerning any negotiations lea
d-
ing to the Letter of Agreement (LOA), the inte
rpretation and ﬁactual or 
pote
ntial useﬂ of the LOA, meetings with employees concerning the 
LOA, union li
terature concerning the LOA, and the implementation of 
the LOA™s access and employee
-list provisions
.  The
 Respondents 
moved to quash the subpoenas.  At the hearing, the General Counsel 
and the Charging Parties asserted that the doc
uments would establish 
that the LOA was the product of negoti
ations between the UAW and 
Dana; that its terms were binding; and tha
t the UAW, in negotiating the 
LOA, was pursuing its own interests in organizing, rather than the 

interests of the St. Johns employees.  The General Counsel and the 
Charging Parties
 except to the judge™s quashing of the subpoenas. 
   We affirm the judge™s r
uling.  The LOA speaks for i
tself.  Moreover, 
other record evidence already establishes that the LOA was the product 
of negotiations.  David Warders, Dana™s vice president of labor rel
a-tions, testified that the LOA was negotiated during a series of mee
ting
s with the UAW over a 
2-½ to 3
-day period.  For the purposes of this 
dec
ision, we accept that the LOA was binding on Dana and the UAW, 
and we find no relevance to whether the UAW was pursuing its own 
organizational interests.  Therefore, the su
bpoenaed doc
uments do not 
relate to any matter in question in this proceeding.  See Sec. 102.31(b) 

of the Board™s Rules and Regulations. 
 356 NLRB No
. 49
                                                                                                                                 DANA CORP
. 257 tered into the LOA, which set forth a framework to go
v-ern their relationship in the f
uture, in
 the event that a 
majority of the St. Johns e
mployees chose to designate 
the UAW as their exclusive collective
-bargaining repr
e-sentative.
4  The LOA™s introductory statement of purpose 
recognized ﬁthat dramatic changes in the domestic aut
o-motive market ha[v
e] created new quality, productivity 
and competitiveness challenges for the automotive co
m-ponent supplier.ﬂ  It further stated that Dana and the 
UAW believed that ﬁthese challenges will be more effe
c-tively met through a partner
ship that is more positive, 
non-adversarial and with co
nstructive attitudes toward 
each other.ﬂ  The introductory stat
ement continued: 
  Employee[] freedom to choose is a par
amount concern 
of Dana as well as the UAW.  We both believe that 
membership in a union is a matter of personal 
choice 
and acknowledge that if a majority of employees wish 
to be represented by a union, Dana will recognize that 
choice.  The Union and the Company will not allow 

anyone to be intimidated or coerced into a decision on 
this important matter.  The parties 
are also committed 
to an expeditious procedure for determining majority 
status.
  The LOA then set forth ground rules for both parties 
that would be applicable in any organizing ca
mpaign the 
UAW might undertake at an unorganized Dana facility.  
Dana agreed 
to i
nform employees that it was ﬁtotally 
neutral regarding the issue of representation by the U
n-ionﬂ and that it has ﬁa constructive and positive relatio
n-ship with the UAW and that a National Partnership 
Agreement with the UAW exists in which both pa
rties 
are committed to the success and growthﬂ of Dana.  Dana 
agreed to provide the UAW, upon request, with a list of 
the names and addresses of employees in any faci
lity 
covered by the A
greement and to permit the UAW to 
meet with employees in nonwork areas.  Th
e parties 
made a no
-strike/no
-lockout commitment, e
ffective at a 
given facility when the UAW requested an e
mployee list 
for the facility and continuing until a first contract was 
negotiated or any contract
-related dispute was r
esolved.  
 Dana agreed to rec
ognize and bargain with the UAW 
upon proof of majority status, to be determined by a card 

check by a neutral third party.  The LOA specified that 
Dana ﬁmay not recognize the Union as the exclusive re
p-resentative of employees in the absence of a sho
wingﬂ of
 majority status. 
  In addition, the LOA set forth certain principles that 
would inform future bargaining on particular topics, if 
4 The LOA also applied to other Dana facilities, but the co
mplaint is 
limited to the St. Johns facility.
 and when the UAW was recognized.  For instance, r
e-garding healt
hcare, 
article 4.2.1 of the LOA stated that 
ﬁthe Union commits
 that in no event will bargaining b
e-tween the parties erode cu
rrent solutions and concepts in 
place or scheduled to be impl
emented January 1, 2004, at 
Dana™s operations which include premium sharing, d
e-ductibles, and out
-of-pocket maximums.ﬂ  Article 4.2.2
 specified that the minimum duration of any co
llective
-bargaining agreement between Dana and the UAW 
would be 4 years, and that the parties would discuss co
n-tract durations of up to 5 years.  Article 4.2.4 provided as 
follows:
  The parties agree that in la
bor agreements bargained 

pursuant to this Letter, the following conditions must 

be included for the facility to have a reasonable oppo
r-tunity to su
cceed and grow.
   Healthcare costs that reflect the competitive 

reality of the supplier industry and pro
duct(s
) involved
  Minimum classifications
  Team
-based a
pproaches
  The importance of attendance to productivity 

and qua
lity
  Dana™s idea program (two ideas per person 
per month and 80% implementation)
  Continuous improv
ement
  Flexible Compens
ation
  Mandatory overtime wh
en necessary (after 
qualified volunteers) to support the customer.
  The LOA also specified steps that the parties would 
take if they were unable to reach a final agreement.  Art
i-cle 4.2 provided that, after 5 months, the parties would 
submit unresolved iss
ues to a joint UAW/Dana commi
t-tee.  If 6 months were to pass without a contract, the pa
r-ties would submit unresolved issues to a neutral for i
n-terest arbitration, and the neutral would select either D
a-na™s final offer or the UAW™s.
 In an August 13, 2003 pr
ess release, Dana announced 
that it and the UAW had reached a ﬁpartnership agre
e-mentﬂ that they expected would benefit both pa
rties and 
would position Dana well in the competitive
 autom
otive 
parts market.  The release stated that the LOA ﬁsu
pports 
the free
dom our people have always e
njoyed to choose 
whether or not they wish to be repr
esented by a union.ﬂ
 The record does not permit a finding as to whether and 
to what extent the press release and LOA were made 
                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 258 avai
lable to employees.  However, according to ev
idence 
proffered by the General Counsel (but r
ejected by the 
judge as irrelevant to the legality of the LOA), Dana told 
employees in August 2003 that it had entered into a 
ﬁne
utrality agreementﬂ with the UAW, and that any que
s-
tions about the A
gre
ement shou
ld be directed to Dana™s 
legal d
epartment.  
 In early December 2003, the UAW r
equested a list of 
the e
mployees working at the St. Johns facility, pursuant 
to the LOA.  Thereafter, the three individual Charging 

Parties, who are Dana employees at the St. Joh
ns facility, 
filed unfair labor practice charges.  On September 30, 
2004, the General Counsel issued a co
mplaint alleging 
that, by ﬁentering intoﬂ and ﬁmai
ntain[ing]ﬂ the LOA, 
Dana rendered unlawful assistance to the UAW in viol
a-tion of Se
ction 8(a)(2) and
 (1) of the Act and the UAW 
restrained and coerced employees in the exe
rcise of their 
Section 7 rights in violation of Se
ction 8(b)(1)(A).  
 III. THE JUDGE
™S DECISION
 The judge dismissed the complaint on procedural 
grounds and, alternatively, on the merits
.  Regarding 
procedure, the 
administrative law judge
 observed that the 
complaint framed the issue as whether the LOA const
i-tuted 8(a)(2) assistance (and a correlative 8(b)(1)(A) vi
o-lation by the UAW).  The judge stated, however, that the 

General Cou
nsel, i
n his posthearing brief, did not argue 
the illegality of any of the substantive provisions of the 
LOA, but rather a
sserted that the LOA amounted to a 
grant and acceptance, respectively, of Dana™s recognition 
of the UAW as the employees™ exclusive bargainin
g re
p-resentative.  B
ecause ﬁthe General Counsel did not plead 
the ‚act™ of unlawful re
cognition,ﬂ the judge held that the 
complaint failed to comply with the due
-process guara
n-tee embo
died in Section 102.15 of the Board™s Rules and 
Regul
ations
.5  In the al
ternative, the judge dismissed the complaint on 
the merits.  He observed that an employer violates Se
c-tion 8(a)(2) when it re
cognizes a minority union as the 
exclusive ba
rgaining representative, and that a union 
violates Section 8(b)(1)(A) when it accepts 
such recogn
i-tion.  
Ladies Garment Workers v. NLRB (Ber
nhard
-Altmann)
, 366 U.S. 731 (1961).  The judge co
ncluded, 
however, that Dana had not granted recognition here.  
 The judge rejected the argument that the LOA const
i-tuted a collective
-bargaining agreeme
nt from which 
recogn
ition could be inferred.  He found that the LOA 
5 Sec. 102.15 requires a 
complaint to contain ﬁa clear and concise 
description of the acts which are claimed to co
nstitute unfair labor 
practices, including, where known, the approx
imate dates and places of 
such acts and the names of respondent™s agents or other represe
ntatives 
by
 whom co
mmitted.ﬂ
 ﬁtouch[ed] uponﬂ some terms and conditions of emplo
y-ment, but was ﬁa far cry from a collective
-bargaining 
agreement.ﬂ  The judge reasoned that the lack of recogn
i-tion and the absence of a 
collective
-bargaining agreement 
disti
nguished this case from 
Majestic Weaving Co.
, 147 
NLRB 859 (1964), enf. denied 355 F.2d 854 (2d Cir. 
1966). In that case, the Board held that an employer vi
o-lated Section 8(a)(2) and (1) by neg
otiating a complete 
collec
tive
-bargaining agre
ement, the signing of which 
was cond
itioned on the union™s achieving majority status. 
 As an alternative basis for dismissal on the me
rits, the 
judge found that the negotiation of the LOA was lawful 

under Board precedent governing ﬁa
fter-acquired storesﬂ 
clauses in collective
-bargaining agreements.  See 
Hou-ston Division of the Kroger Co.
, 219 NLRB 388 (1975).  
Such clauses typically provide that an employer with 
multiple facilities will recognize the union as the repr
e-sentative of employ
ees in facilities acquired after the 
execution of the agreement and will apply the colle
ctive
-bargaining agreement to those employees, upon proof 
that a majority of them support the union. 
 Here, t
he judge found that Dana and the UAW have an 
existing colle
ctive
-bargaining rel
ationship at several of 
Dana™s other facilities.  Under 
Kroger
, the judge re
a-soned, the r
espo
ndents could lawfully have negotiated a 
clause in their exis
ting agreements that would extend 
those agre
ements to cover the St. Johns facility 
upon 
proof of majo
rity status there.  The judge reasoned that 
the LOA did far less than extend a full contract to a new 
facility, and was ther
efore lawful 
a fortiori.
  Accordingly, the judge dismissed the co
mplaint. 
 IV. CONTENTIONS OF THE P
ARTIES AND AMIC
I The General Counsel, the Charging Parties, and those 
amici who support them assert that the judge erred in 

dismissing the complaint.  They contend, inter alia, that 

(1) the complaint provided adequate notice of the alleged 
violation; (2) the LOA included
 specific terms and cond
i-tions of employment and was negotiated at a time when 
the UAW did not have majority status, and, therefore, the 
LOA provided unlawful support to the UAW under 
Bernhard
-Altmann
 and 
Majestic Weaving
, supra; and (3) 
Kroge
r, supra, is 
inapplicable, or, alternatively, should be 
overruled as inconsistent with 
Maje
stic Weaving
.6   6  We do not address two the
ories asserted by the Charging Parties, 
but not argued by the General Counsel: (1) that the LOA violates Sec. 
8(a)(1) b
ecause it promises benefits to employees if they choose the 
UAW as their represent
ative; an
d (2) that the UAW violated its duty of 
fair repr
esentation under Sec. 8(b)(1)(A) by agreeing to concessions on 
substantive terms and conditions of employment in exchange for orga
n-
izing assi
stance from Dana.  Those theories were neither alleged nor 
litigat
ed, and the General Counsel has not excepted to the judge™s fai
l-ure to find violations on those grounds.  The General Counsel controls 
                                                                                                   DANA CORP
. 259 The Respondents and those amici who support them 
assert that the judge correctly di
smissed the complaint on 
proc
edural grounds and on the merits.  They contend, 
among other things, that 
Bernhard
-Altmann
 and 
Majestic 
Weaving
 are distinguishable from the present case, b
e-cause Dana did not recognize the UAW and b
ecause the 
LOA is not a final or complete collective
-bargaining 
agreement.  Moreover, they contend, the LO
A leaves the 
St. Johns e
mploye
es entirely free to reject the A
greement 
by declining to choose the UAW as their represe
ntative.  
Alternatively, they contend, the LOA is la
wful under 
Kroger
.   V. DISCUSSION
 We agree with the judge, for the reasons stated bel
ow, 
that the complaint should be di
smissed on the merits.
7  We decline the General Counsel™s invitation to extend 
the Board™s dec
ision in 
Majestic Weaving
 to reach the 
facts of this case.  Neither 
Majestic Weaving
 nor 
Ber
n-hard
-Altmann
 requires us to find a
 violation here, and 
such a finding would contravene fundamental pol
icies 
embodied in the Act. We leave for another day the ado
p-tion of a gene
ral standard for regulating pre
recognition 
negotiations between unions and employer.  As the S
u-preme Court has obs
erved, there are issues of labor law 
where the ﬁ™nature of the problem, as revealed by unfol
d-ing variant situations,™ requires ‚an evolutio
nary process 
for its rational response, not a quick, definitive formula 

as a compr
ehensive answer.™ﬂ  
Eastex, Inc. v.
 NLRB
, 477 
U.S. 556, 575 (1978), quoting 
Electrical Workers v. 
NLRB
, 366 U.S. 667, 674 (1961)
. A.
 Section 8(a)(2) of the Act prohibits an e
mployer from 
ﬁdominat[ing] or interfer[ing] with the formation or a
d-ministration of any labor organiz
ation or contrib
ut[ing] 
financial or other support to it.ﬂ
8  The primary legislative 
purpose of Section 8(a)(2) ﬁwas to eradicate co
mpany 
unionism, a practice whereby e
mployers would establish 
and control in
-house labor organizations in order to pr
e-vent organization by au
tonomous unions.ﬂ  1 Higgins,
 Deve
loping Labor Law
 418Œ419 (5
th ed. 2006).  In the 
words of the Act™s chief sponsor, Senator Robert Wa
g-ner:
  the co
mplaint, and the Charging Parties cannot enlarge upon or change 
the General Counsel™s theory of the case.  See, e.g
., Smoke House Re
s-taurant
, 347 NLRB 192, 195 (2006), enfd. 325 Fed. Appx. 577 (9
th 
Cir. 2009).  
 7 Therefore, we need not pass on the judge™s dismissal of the co
m-plaint on procedural grounds.
  8 Correspondingly, a union that accepts unlawful support violat
es 
Sec. 8(b)(1)(A), which prohibits a union from restrai
ning or coercing 
employees in the exercise of their Sec. 7 rights.  
 Genuine collective bargaining is the only way to attain 
equality of bargaining power
. . . 
. The greatest obst
acles 
to collective bargaining are employer
-dominated u
n-ions, which have multiplied with amazing rapidity.
 . . .
   1 Leg. Hist. 15 (NLRA 1935)
.9    
 Section 8(a)(2) is grounded in the n
otion that foisting a 
union on unconsenting e
mployees and thus impeding 
emplo
yees from pursuing representation by outside u
n-ions are incompatible with ﬁgenuine collective bargai
n-ing.ﬂ  It is in this context that the statutory proh
ibition on
 ﬁfinancial or other supportﬂ to unions must be unde
r-stood.
   Although it is clear that an em
ployer may not render 
unlawful support, ﬁit is also clear
Šand the Board has so 
held with court approval
Šthat a certain amount of e
m-ployer cooperation with the efforts of a u
nion to organize 
is insufficient to constitute unlawful assistance.ﬂ  
Lon
g-champs In
c., 205 NLRB 1025, 1031 (1973). ﬁThe qua
n-tum of employer cooperation which surpasses the line 
and becomes unlawful support is not susceptible to pr
e-cise measurement.  Each case must stand or fall on its 
own pa
rticular facts.ﬂ  Id. at 1031.
10  The Board and 
courts have long recognized that var
i-ous types of agreements and unde
rstandings between 
employers and unrecognized unions fall within the 

framework of permissible cooperation.  Notably, e
m-ployers and unions may enter into ﬁmembers
-onlyﬂ 
agreements, which e
stablish terms and conditions of e
m-ployment
 only for those e
mployees who are members of 
the union.  See 
Consolidated Ed
ison
 Co. v. NLRB
, 305 U.S. 197, 237 (1938).  In that decision, the Supreme 

Court reasoned that such agreements could be beneficial 
to int
erstate and foreign commerce by protecting against 
disruptions caused by industrial strife.  Id.  
 An employer is also permitted to express to employees 
a desire to enter into a ba
rgaining relationship with a 
particular union and, essentially, to inform e
mployees 
that it will enter into a bargaining agreement upon proof 

of majority su
pport.  
Coamo Knitting Mills
, 150 NLRB 
579 (1964)
.11 9 Company unions proliferated in the years following passage of Sec. 
7(a) of the National Industrial Recovery Act (the precu
rsor to
 Sec. 7 of 
the National Labor Relations Act), and ﬁa consensus opinion was that 
the primary motive in many cases was to forestall union organiz
ation.ﬂ  
Kaufman, 
Accomplishments and Shortcomings of Nonunion E
mployee 
Representation in the Pre
-Wagner Act Year
s:  A Reassessment
, Nonu
n-
ion Employee Re
presentation 25 (2000).  
 10 See also 
Hertzka & Knowles v. NLRB
, 503 F.2d 625, 630 (9
th 
Cir. 
1974), cert. denied 423 U.S. 875 (1975) (ﬁ[T]here is a line between 

cooperation, which the Act encourages, and actual interf
erence or do
m-ination which the Act co
ndemns.ﬂ)  
 11 In 
Coamo
, supra, the employer told employees:
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 260 Outside the Section 8(a)(2) context, the Board and 
courts have also considered and e
nforced agreements 
between employers and
 unrecognized unions.  For exa
m-ple, an employer may agree that it will
 voluntarily reco
g-nize a union in the future if the union 
demonstrates m
a-jority support by means other than an ele
ction, including 
signed authoriz
ation cards.  See, e.g., 
Snow & Sons
, 134 
NLRB 709, 710 (1961)
 (employer bound by agre
ement 
to honor results of card
 check), enfd. 
308 F.2d 687 (9th 
Cir. 1962)
; Hotel & Restaurant Employees Local 217 v. 
J. P. Morgan Hotel
, 996 F.2d 561 (2d Cir. 1993)
 (enfor
c-ing card
-check and neutrality agreement pursuant to Se
c. 301 of L
abor 
Management Relations Act).
12  The courts 
have rejected arguments that card
-check/neutrality 
agreement
s between unions and employers violate Se
c-tion 302 of the Taft
-Hartley Act, which (with certain 
exceptions) pr
ohibits employers from providing a ﬁthing 
of valueﬂ to unions.
13  
Finally,
 a mu
ltifacility employer 
and a union may la
wfully provide in a collectiv
e-bargaining agreement that the 
employer will recognize 
the union as the representative of, and apply the colle
c-tive
-bargaining agreement to, employees in facilities the 
employer acquires in the future.
  See 
Kroger Co.
, su-pra.
14   B.
 Although the law permits certain forms of cooperati
on between employers and minority or unrecognized unions, 
an employer crosses the line between cooperation and 
support, and vi
olates Section 8(a)(2), when it recognizes 
a minority union as the exclusive bargaining represent
a-tive.  This is the principle ref
lected in the Supreme 
Court™s decision in 
Bernhard
-Altmann
, supra.
 There, during an organizing campaign, certain e
m-ployees e
ngaged in a strike unrelated to the organizing 
effort.  Before the union had obtained majority support, 
Although you are under no compulsion, we urge you to join [the U
n-ion].  The Company will negotiate a contract with the Union, which 
we believe will be mutually
 benef
icial.  I believe the mill will operate 
with least friction if there is a union co
ntract and all of the workers are 
members of the Union.
 150 NLRB at 595. See also 
Tecumseh Corrugated Box Co.
, 333 NLRB 
1, 8 (2001) (no 8(a)(2) violation where employer
 told emplo
yees that he 
ﬁliked working with unionsﬂ before introducing union represent
atives 
and allowing them to address employees on company pro
perty and 
during worktime).   
 12 See also 
Adcock v. Freigh
tliner LLC
, 550 F.3d 369, 371 fn. 1 (4
th 
Cir. 2008) 
(collecting cases). See generally Brudney, 
Neutrality 
Agreements and Card Check Recognition: Prospects for Changing 
Par
adigms
, 90 Iowa L. Rev. 819 (2005).
 13 See, e.g., 
Adcock v. Freightliner LLC
, supra; 
Hotel & Restaurant 
Employees Local 57 v. Sage Hospita
lity Resources, LLC
, 390 F.3d 206, 
218
Œ219 (3d Cir. 2004).
 14 Accord: 
Raley's
, 336 NLRB 374, 378 (2001)
; Alpha Beta Co.
, 294 
NLRB 228, 229 (1989)
. the e
mployer and the union s
igned a memorandum of 
understan
ding (MOU) that ended the strike, recognized 
the union as the exclusive bargaining representative, 
called for improving certain terms and conditions of e
m-ployment, and provided that a ﬁformal agreement co
n-taining these termsﬂ
 would ﬁbe promptly drafted 
. . . and 
signed
. . . .ﬂ  The union obtained majority support b
efore 
the parties executed the formal collective
-bargaining 
agreement.  Id.
 The Supreme Court held that the employer violated 
Section 8(a)(2) by recognizing a m
inori
ty union as the 
exclusive bargaining repr
esentative (even though the 
employer believed in good faith that the union had m
a-jority support) and that the union violated Section 
8(b)(1)(A) by accepting recognition.  In the Court™s 
view, it was irrelevant that 
the union had majority su
p-port at the time the collective
-bargaining agreement was 
executed, because the e
mployer™s prior recognition of the 
union, when it did not have majority support, was ﬁa 
fait
 accompli 
depriving the majority of the employees of 
their
 guaranteed right to choose their own 
represent
a-tive.ﬂ 366 U.S. at 736 (quoting the lower court™s dec
i-sion, 280 F.2d 616, 621 (D.C. Cir. 1960)).  The Court 
reasoned that the u
nion™s later acquisition of majority 
status ﬁitself might indicate that the recog
nition secured 
by the [MOU] afforded [the union] a deceptive cloak of 
authority with which to persuasively elicit additional 
employee su
pport.ﬂ Id.  The Court emphasized:
    [T]he violation which the Board found was the grant by 
the employer of exclusive r
epresentation status to a m
i-nority union, as distinguished from an employer™s ba
r-gaining with a minority union for its members only.  
Therefore, 
the exclusive representation prov
ision is the 
vice in the agreement
. . . .    Id. at 736
Œ737 (emphasis added). 
  Three years after 
Bernhard
-Altmann
, and relying e
n-tirely on the Supreme Court™s decision, the Board held in 

Majestic Weaving
, supra, that an employer violated Se
c-tion 8(a)(2) in similar 
circumstances.  147 NLRB at 860
Œ861.  In 
Majestic Weaving
, the Teams
ters Union, which 
did not represent employees at any of Majestic™s facil
i-ties, requested recognition at one facility where M
ajestic 
was still in the process of hiring employees.  M
ajestic 
orally agreed to negotiate a contract, ﬁco
nditioning the 
actual sign
ing with [the Teamsters] on the latter achie
v-ing a majority at the ‚conclusion™ of n
egotiations.ﬂ  Id. at 
860.  The parties then negotiated a colle
ctive
-bargaining 
agreement; prior to signing it, the Teamsters presented 
Majestic with authorization cards si
gned by a majority of 
the unit employees.  Another union, the Te
xtile Workers, 
then began an organizing campaign at the facility, ult
i-                                                                               DANA CORP
. 261 mately secu
ring authorization cards from a majority of 
the employees and demanding recognition.  Majestic 
refused that dem
and, asserting that it had already reco
g-nized the Teamsters. 
  The Board found that Majestic had unla
wfully assisted 
the Teamsters by facilitating the solicitation of authoriz
a-tion cards by a co
mpany supervisor and had unlawfully 
recognized the Teamsters. 
 The Board o
bserved that:
  In the 
Bernhard
-Altmann
 case an i
nterim agreement ... 
was the vehicle for prematurely granting a union excl
u-sive bargaining status which was found objectionable; 
in this case contract negotiation following an 
oral 
recognition agr
eement
 was the method.  We see no di
f-ference between the two in the effect upon employee 
rights.
  147 NLRB at 860 (emphasis added).  The Board accordin
g-
ly ruled that Majestic™s reco
gnition of the Teamsters and 
negotiation of a collective
-bargaining agreeme
nt with the 
union before it had achieved majority support violated Se
c-tion 8(a)(2) of the Act.  Id. at 860
Œ861.15 15 The 
Majestic Weaving 
Board accordingly overr
uled the Board™s 
pre
-Bernhard
-Altmann
 decision in 
Julius Resnick, Inc.
, 86 NLRB 38 
(1949), insofar as it held
Šcontrary to 
Bernhard
-Altmann
Šﬁthat an 
employer and a union may agree to terms of a contract before the union 
has organized the employees concerned
, so long as the union has m
a-jority re
presentation when the contract is executed.ﬂ  147 NLRB at 860 
fn. 3.
 This statement must be understood in context.
 In 
Julius Resnick
, an employer and a union agreed
Šbefore any 
showing of majority
 support was made
Šthat 
a pre
existing colle
ctive
-bargaining agreement would be a
pplied to a particular plant, but that 
before the contract was executed, the employees would be ﬁorga
nizedﬂ 
by the u
nion.  86 NLRB at 46.  The Board ultimately adopted a trial 
examiner™s finding that 
the employer had not unlawfully a
ssisted the 
union™s organizing efforts through the conduct of certain staff who 

were determined not to be supe
rvisors.  In passing
, the Board observed 
that the employer™s conduct in agreeing to a co
ntract prematurely was 
no
t unlawful, because the union did re
present a majority of employees 
by the time the agreement was executed. 86 NLRB at 39
.  The conduct 
in 
Julius Resnick
, then, was comparable to the co
nduct in 
Majestic 
Weaving
 and 
Bernard
-Altmann
:  The e
mployer had agreed
 to recognize 
the union prematurely, and, after 
Bernhard
-Altmann
, that unlawful 
action could not be cured by a later (and necessa
rily tainted) showing of 
majority support.
 After 
Majestic Weaving
, the Board has reaffirmed the rule esta
b-
lished there that an 
employer may not reach a colle
ctive
-bargaining 
agreement with a union whose majority support comes after and fo
l-lows from the agreement itself, and thus is tainted.  See 
Wickes Corp.
, 197 NLRB 860 (1972). In 
Wickes
, the employer and a union coalition, 
whic
h represented none of the employer™s workers, negot
iated and 
reached agreement on a contract.  Union
-membership appl
ications then 
were attached to employee timecards.  Next, the employer facilitated 

employees™ attendance at a meeting where union representa
tives i
n-
formed employees of the contract, co
nducted a ratification vote, and 
belatedly secured authorization cards from a majority of emplo
yees.  
197 NLRB at 861.  In di
stinguishing 
Coamo Knitting Mills
, supra,
Šwhich the employer characterized as ﬁexactly 
analogousﬂ and a ﬁco
m-plete d
efense,ﬂ id. at 862
Šthe 
Wickes
 Board found it unnecessary to go 
C. The General Counsel and the Charging Pa
rties argue 
that 
Majestic Weaving
 creates a per se rule that negoti
a-tion with a union ﬁover su
bstanti
ve terms and conditions 
of emplo
ymentﬂ is unlawful if it occurs before the union 
has attained majority support. 
 Such negoti
ations, they 
contend, grant the union ﬁpriv
ilegedﬂ status in the eyes of 
employees and present the sort of ﬁfait accompliﬂ prohi
b-ited by 
Majestic Weaving
, because ﬁgive and take negot
i-ationsﬂ resulting in an agreement like the one i
nvolved 
here amount to ﬁtacit recognitionﬂ of the union. 
 We reject this broad reading of 
Majestic Weaving
.  Neither 
Majestic Weaving
, nor the decision on w
hich it 
rests, 
Bernhard
-Altmann
, compels a finding that the co
n-duct at i
ssue here violated Section 8(a)(2).  Adopting the 
prohibition urged by the General Counsel and the Char
g-ing Pa
rties, in turn, would not advance the policies of the 
Act as a whole.  Rat
her, it would create an unnecessary 
obstacle to legitimate collective bargaining without gen
u-inely pr
omoting employee free choice.
 1. There are obvious and significant distinctions between 
this case and 
Majestic Weaving
.  Majestic Weaving 
in-volved an initi
al, oral grant of exclusive recognition by 
the employer to the union.  That recognition was fo
l-lowed by the negotiation of a complete collective
-bargaining agreement, which was consu
mmated except 
for the ministerial act of exec
ution by the parties.
16  The 
union™s showing of majority support not only came after 
the co
mplete agreement was reached, but it depended on 
the solicitation of authorization cards by a supervisor, as 
facil
itated by the employer itself.  
 Here, the LOA did no more than create a framewor
k for future collective bargaining, if (as spec
ified in the 
agreement) the UAW were first able to provide proof of 

majority status by means of a card 
check conducted by a 
neutral third party.  The LOA did not contain an excl
u-sive
-representation provision (
the ﬁviceﬂ of the agre
e-ment in 
Bernhard
-Altmann
).  Indeed, the LOA expressly 
prohibited Dana from recogni
zing the UAW without a 
showing of majority support.  Only the negotiation of the 
beyond pointing out that Wickes reached agreement on a contract with 
the unions before gaining majority support.  Id. at 860 fn. 1.
 16 Under the Act, once the partie
s reach a collective
-bargaining 
agreement, they are legally obligated to execute it; the failure to ex
e-cute, in other words, does not prevent the agreement from having bin
d-
ing effect.  See Sec. 8(d) (statutory duty to bargain includes the ﬁexec
u-
tion of a w
ritten agre
ement incorporating any agreement reached if 
requested by either partyﬂ). See, e.g., 
Flying Dutchman Park
, 329 
NLRB 414 (1999).  Thus, postponing exec
ution of a collective
-bargaining agreement that would be unlawful when reached does not 
avert a
n unfair labor practice.
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 262 LOA, and no other conduct, is alleged to be an unfair 
labor practice i
nte
rfering with employee free choice.
 The crux of the General Counsel™s position is that the 
negotiation of the LOA itself precluded a truly free 

choice.  That position has no real support in 
Majestic 

Weaving
 or 
Bernhard
-Altmann
. In those cases, a prem
a-tur
e grant of exclusive recognition by the e
mployer gave 
the union, in the Supreme Court™s words, a ﬁdece
ptive 
cloak of authorityﬂ as it sought e
mployee support.
17  But 
neither the negotiation of the LOA nor the Agreement 

itself can be equated with a grant of 
exclusive recogn
i-tion as that co
ncept has been long understood in our law. 
 That the LOA set forth certain principles that would 
inform future bargaining on particular topics
Šbargai
ning contingent on a showing of majority support, 
as verified by a neutral 
third party
Šis not enough to 
constitute exclusive recognition.  The UAW did not pu
r-
port to speak for a majority of Dana™s emplo
yees, nor 
was it treated as if it did.  On the contrary, the LOA u
n-mistakably disclaimed exclusive re
cognition by setting 
forth t
he process by which such status could be achieved.  
Nothing in the LOA affected employees™ existing terms 

and conditions of emplo
yment or obligated Dana to alter 
them.  Any potential effect on employees would have 

required substantial negotiations, fo
llowi
ng recognition 
pursuant to the terms of the Agreement.
18 Nothing in the 
Agre
ement, its context, or the parties™ conduct would 
reasonably have led employees to believe that recogn
i-tion of the UAW was a for
egone conclusion or, by the 
same token, that rejectio
n of UAW representation by 
employees was f
utile.
 The General Counsel™s position is rooted in the a
s-sumption that any employer conduct having the pote
ntial 
to enhance an unrecognized union™s status in the e
m-ployees™ eyes is unla
wful.  But that is contrary t
o our 
law.  
For example, as shown above in s
ection A, an e
m-ployer may negotiate nonexclusive ﬁmembers
-onlyﬂ 
agreements, may agree to r
emain neutral in an organizing 
campaign, may agree to volunta
rily recognize the union 
upon proof of majority support, and 
may state its prefe
r-17 The Board™s decision in 
Wickes
, supra, also falls into this categ
o-
ry.
 18 Notably, under existing law, the LOA
Ševen if it had granted e
x-
clusive recognition to the UAW
Šwould not be sufficient to bar a pet
i-tion for a Board election, 
given its limited scope and general prov
i-sions.  
Appalachian Shale Pro
ducts Co.
, 121 NLRB 1160, 1163
Œ1164 
(1958) (ﬁ[T]o serve as a bar, a contract must contain substa
ntial terms 
and conditions of employment deemed sufficient to stabilize the ba
r-gaining rel
ationship; it will not const
itute a bar if it is limited to wages 
only, or to one or several provisions not deemed substa
ntial.ﬂ).  In 
Bernhard
-Altmann
, in contrast, the S
upreme Court pointed out that the 
agreement at issue would have barred an election pe
tition u
nder the 
Board™s contract
-bar doctrine.  366 U.S. at 737 fn. 8.
 ence for unionization.  In each of those scenarios, the 

employer™s cooperation with the union could e
nhance the 
union™s prestige, yet none of them is unlawful.   
 All of the decisions relied upon by the General Cou
n-sel for the propositi
on that negotiation of the LOA 
amounted to ﬁtacit recognitionﬂ are easily distinguish
a-ble.
19  None involves a situation where recognition is 
attacked as unlawful under Section 8(a)(2).  Rather, they 

involve employers that reviewed a union™s
 proffered 
eviden
ce of majority support and e
ither began bargaining 
or agreed to bargain, but later denied that a legally bin
d-ing 
recognition had occurred.
  Plainly, those circu
m-stances are not present here.  The UAW has not claimed 

majority status, let alone pr
esented pro
of to Dana, and 
neither the UAW nor Dana claims that re
cognition has 
taken place.
 2. Adopting the General Counsel™s pos
ition would mean 
extending existing law in a truly novel way.  Card
-check/neutrality agre
ements, long upheld by the Board 
and the courts,
 would be categorically prohibited if they 
also addressed any substantive issue for future bargai
n-ing, despite disclaiming exclusive recognition and d
e-spite a co
ntext free of unfair labor practices.  We decline, 
as a matter of labor po
licy, to take that st
ep.
 The ultimate object of the National Labor Relations 
Act, as the Supreme Court has repeatedly stated, is ﬁi
n-dustrial peace.ﬂ
20  Section 1 of the Act states that the 
goal of industrial peace is to be achieved by ﬁencoura
g-
ing the practice and procedure
 of 
collective ba
rgaining,ﬂ 
as well
 as by ﬁprotecting the exercise by workers of full 
fre
edom of association, self
-organization,
 and design
a-tion of re
present
atives of their own choosing.ﬂ  
 As discussed earlier, it is well settled, consi
stent 
with 
those polici
es, that an employer may voluntarily re
cognize a 
union that has demonstrated majority support by means 

other than an election, including (as contemplated by the 
LOA in the present case) authorization cards signed by a 
majority of the unit employees.  Court
s have endorsed vo
l-untary recognition and deemed it ﬁa favored element of 
national labor policy.ﬂ
21  The Board should hesitate before 
19 See 
Operating Engineers Local 150 v. NLRB
, 361 F.3d 395, 400 
(7th Cir. 2004); 
Ednor Home Care
, 276 NLRB 392, 393 (1985); 
Lyon 
& Ryan Ford, Inc.
, 246 NLRB 1, 4 (1979).  
 20 Auciello Iron Works, Inc. v. NLRB,
 517 U.S. 781, 785 (1996)
; Fall 
River Dyeing Corp. v. NLRB,
 482 U.S. 27, 38 (1987)
, quoting 
Brooks v. 
NLRB,
 348 U.S. 96, 103 (1954)
. 21 NLRB v. Lyon & Ryan Ford,
 647 F.2d 745, 750 (7th Cir. 1981)
, cert. denied 
454 
U.S. 894 (1981)
; NLRB v. Broa
dmoor Lumber Co.,
 578 F.2d 238, 241 (9th Cir. 1978)
. See also 
Terracon, Inc.
, 339 NLRB 
221, 225 (2003)
, affd.sub nom. 
Operating Engineers Local 150 v. 
NLRB, 
361 F.3d 395 (7th Cir. 2004)
 (noting the Board's ﬁestablished 
objective of promoting voluntary 
recogn
itionﬂ).
                                                                                                    DANA CORP
. 263 creating new obst
acles to voluntary recognition, as adopting 
the General Counsel™s position would do.
 In practice, an emplo
yer™s willingness to voluntarily 
recognize a union may turn on the e
mployer™s ability to 
predict the cons
equences of doing so.
22  As two attorneys 
representing ma
nagement explained more than 20 years 
ago:
  [A] relationship with the union is one of the most 
sig-nificant business transactions in which an employer can 
engage. . . .
 As in any other potential business relatio
n-ship, the employer should be able to talk to the other 
side and perhaps even reach some preliminary unde
r-standings b
efore it determines whet
her it wants to avoid 
such a rel
ationship or not.
   . . . .  Meeting with a union early on to asce
rtain its goals and 
representation philosophy enables the employer to 
more realistically assess (1) the potential impact of the 
union on the e
mployer's operat
ions; and (2) the wisdom 
of expending company resources to campaign against 
the union.  
  Brown & Morris, Pre
-recognition Discussions with Unions, 
in 
U.S. Labor Law and the Future of Labor
-Management 
Coop
eration: Second Interim Report
ŠA Working Doc
u-ment
 98, 99 (Bureau of Labor
-Mgmt. and Cooperative Pr
o-grams, U.S. Dep't of Labor 1988).  If anything, the i
m-portance of permitting employers to engage in at least some 
prelim
inary substantive discussions with a union has grown 
since the passage of the Act in 1935
 and even since the 
Ma-jestic Weaving
 decision in 1964.
23   Certainly, the statutory policies of encouraging colle
c-tive bargaining and voluntary reco
gnition must comport 
with Section 8(a)(2) and its goals of preserving union 
independence and protecting emplo
yee free choice.  In 
our view, however, the General Counsel™s position does 
little to further the aims of Section 8(a)(2) and much to 
frustrate legitimate, indeed desi
rable, forms of union
-22 See, e.g., Babson, 
Bargaining Before Recognition in a Global 
Market:  How Much Will It Cost?, 
58 Lab. & Emp. Rel. Ass™n Series 
113 (2006), available at 
http://www.press.uillinois.edu/journals/
irra/
 proceedings2006/babson.html.
   23 In recen
t decades, domestic and international competition have i
n-
tensified.  As a result, U.S. companies ﬁface a set of choices about how 
to find a co
mpetitive advantage in markets where labor costs not only 
vary across competitors but where American employers ten
d to be at or 
near the high end of the l
abor
-cost distribution.ﬂ  Kochan et al., 
The 
Transformation of American Industrial Relations
 228 (1994).  Profe
s-sor Kochan argues that ﬁfor competitive reasons employers need i
n-
creased trust, commitment, and cooper
ation at the workplace rather 
than further institutionalization of adversarial relatio
nships.ﬂ  Id. at 231.
 employer cooperation.  Categorically prohibiting prer
e-cognition neg
otiations over substantive issues would 
needlessly preclude unions and employers from confron
t-ing workplace challenges in a strategic manner that 

serves the employer™s needs, creates a more hospit
able 
environment for collective bargaining, and
Šbecause no 
recognition is granted unless and until the union has m
a-jority support
Šstill pr
eserves employee free choice.  
 In rejecting the General Counsel™s position, we do not 
adopt the opposite view.  We do not hold,
 in other words, 
that every pre
recognition agreeme
nt, regardless of the 
context it in which it was adopted or the conduct that 
accompanies it, will always be lawful.  Each case, rather, 
will depend upon its own facts.
 In this case, the UAW and Dana stayed well within the 
boundaries of what the Act permits
.  The LOA was 
reached at arm™s length, in a context free of unfair labor 

practices.  It di
sclaimed any recognition of the union as 
excl
usive bargaining representative, and it created, on its 
face, a lawful mechanism for determining if and when 

the union h
ad achieved majority support.  The LOA had 
no immediate effect on employees™ terms and conditions 
of emplo
yment, and even its potential future effect was 
both limited and contingent on substantial future negoti
a-tions.  As its statement of purpose makes cle
ar, the LOA 
was an attempt to d
irectly address certain challenges of 
the contemporary workplace.
24  Considering the LOA as 
a whole, we find nothing that presents UAW represent
a-tion as a fait accompli or that otherwise constitutes u
n-lawful support of the UAW
.  Indeed, according to the 
General Counsel, e
mployees here had no difficulty in 
rejec
ting the UAW™s representation
.25   24  The LOA recites that:
 The Company and the Union recognize that dramatic changes in the 
domestic automotive market ha[ve] created new quality, produ
cti
vity, 
and competitiveness challenges for the automotive component suppl
i-er.  Both parties
 believe these challenges will be more effectively met 
through a partnership
 that is more positive, non
-adversarial and with 
constructive attitudes toward each othe
r.
 Jt. Exh. 1, p. 1.  
 25 The General Counsel proffered evidence, rejected by the judge, 
that a majority of the St. Johns employees signed a ﬁPetition Against 
UAW Representationﬂ b
etween September 9 and 18
Šthe month after 
Dana and the UAW e
ntered into the L
OAŠstating that they did not 
want to be represented by the UAW or ﬁsubjected in any way to the 
‚partnership agre
ement™ﬂ and requesting that ﬁDana and the UAW 
should not give any effect to the LOA at the St. Johns facility.ﬂ The 
General Counsel excepts to t
he judge™s exclusion of the petition and to 
his e
xclusion of evidence that Dana told employees that it had reached 
a partnership agreement with the UAW but did not fully and freely 

di
sclose the specific terms of the LOA.  The General Counsel argues 
that Da
na™s actions gave employees the impression that Dana and the 
UAW had a ﬁspecial insider relationship.ﬂ  
 According to the General Counsel™s own proffer, however, emplo
y-
ees reacted to the news of the agreement and the lack of detail provided 
                                                                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 264 3. Our dissenting colleague asserts that we ﬁeffectively 
overrule 
Majestic Weaving
, at least in substantial part.ﬂ 
But this claim, like 
the Ge
neral Counsel™s position here, 
is predicated on a sweeping interpretation of 
Maje
stic 
Weaving
, grounded in a different view of labor rel
ations 
policy.  That policy view is the basis for our co
lleague™s 
insistence that ﬁ[t]here are no meaningful factu
al or legal 
distinctions b
etweenﬂ this case and 
Majestic Weaving. 
We have read 
Majestic Weaving
 carefully, and we have 
explained why we regard that case as, i
ndeed, distinct 
both factually and legally from this one.
  It is appropr
i-ate, of course, for the B
oard both to interpret its own 
decisions and, where the language of the Act itself does 
not settle a que
stion of labor law, to apply its own policy 
views.
26 The dissent™s reading of 
Majestic Weaving
 rests on 
two aspects of that decision: a prov
ision in the 
Board™s 
order and the overruling of an earlier Board d
ecision, 
Julius Resnick
, supra. 
 Neither point compels the concl
u-sion that the dissent reaches.  The order in 
Majestic 
Weaving
 prohibited the employer from, among other 
things, ﬁnegotiating a contract w
ith any labor organiz
a-tion which does not represent a majo
rity of its employees 
in the appropriate unit.ﬂ  147 NLRB at 862.  That rem
e-dial prov
ision was tailored to the violations found, which 
involved the oral recognition of a minority union, fo
l-lowed by 
the negotiation of a complete collective
-bargaining agre
ement
Šthe type of ﬁcontractﬂ to which 
the order refers.  The ove
rruling of 
Julius Resnick
, in 
turn, did not som
ehow broaden the holding of 
Majestic 
Weaving
 itself.  As we have explained (supra, fn. 15
), the 
conduct in 
Julius Resnick
 was co
mparable to the conduct 
found unlawful in 
Bernhard
-Altmann
 and 
Majestic 
Weaving
 itself, and di
stinct from what is involved here.
 Nor does a single sentence in the Board™s foo
tnote in 
Wickes
, supra, somehow ﬁput
 . . . to restﬂ the ﬁscope of 
proscribed assistance,ﬂ as our colleague asserts.  There, 
as explained (supra, fn. 15), prior to any showing of m
a-jority support, the employer and the union reached 

agreement on a complete collective
-bargaining agre
e-ment, which was p
resented to employees for ﬁratific
a-tion,ﬂ followed by the submission of union
-authorization 
about it by cir
culating an a
ntiunion petition.  Thus, far from giving the 
UAW a ﬁdeceptive cloak of authority,ﬂ the announcement of the 
agreement appears to have mobilized employees against the UAW.  
Therefore, we find that the excluded evidence would not a
ffect our 
deci
sion that the LOA was lawful.  At most, the exclusion was harmless 
error. 
 26  See, e.g., 
Ceridian Corp. v. NLRB
, 435 F.3d 352, 355
Œ357 (D.C. 
Cir. 2006) (Board™s interpretation of own prec
edent and Board™s policy 
judgments are e
ntitled to judicial deference
). cards to the e
mployer.  197 NLRB at 861.  The 
Wickes
 Board understandably had no difficulty disti
nguishing 
Coamo Knitting Mills
, supra, in which an employer la
w-full
y had told employees that the ﬁCompany 
will
 negot
i-ate a co
ntract with the Union, which we believe will be 
mutually beneficial.ﬂ  150 NLRB at 595 (emphasis ad
d-ed).  The Board™s decision in 
Wickes
, notably, did not 
even cite 
Majestic Weaving
.  In short, the 
Board™s precedent does no
tŠdespite our 
colleague™s claim
Šcompel the categorical co
nclusion 
that an employer violates Section 8(a)(2) whenever it 
ﬁneg
otiates terms and conditions of employment with a 
union before a majority of unit employees a
ffected by 
the
se actions has designated the union as their bargaining 
representative.ﬂ  That broad legal rule is stated nowhere 
in our case law.  Nor does the dissent offer persuasive 

policy reasons for adopting such a rule today.
 The essential premise of the dissent is
 that employees, 
made aware of an agreement like the one at i
ssue here, 
ﬁcould reasonably believe they had no choice but to 
agree to [union] re
presentation.ﬂ  Our colleague offers no 
evidence in support of this hypothesis
Šand the ev
idence 
here certainly te
nds to refute it: a majority of the e
m-ployees subsequently r
ejected the UAW.  Where, as in 
this case, an agreement expressly requires a showing of 
majority su
pport, as determined by a neutral third party, 
before the union can be recognized,
27 and where no u
n-fair labor pra
ctices have been committed, it is hard to 
believe that a reaso
nable employee
Ša rational actor
 presumed by F
ederal labor law to be capable of exerci
s-ing free choice
Šwould feel co
mpelled to sign a union
-authorization card simply because the ag
reement pr
o-spectively addresses some substantive terms and cond
i-tions of employment.  If an
ything, such an agreement 
tends to promote an informed choice by employees.  

They presumably will reject the union if they co
nclude 
(or suspect) that it has agreed t
o a bad deal or that it
 is 
otherwise compromised by the agreement from repr
e-senting them effe
ctively
.28   VI. CONCLUSION
 Accordingly, we find that Dana, by entering into the 
LOA, did not cross the line from la
wful cooperation with 
the UAW to unlawful suppor
t of it.  Likewise, the UAW 
has not a
ccepted unlawful support from Dana.  
 27  To 
argue
 that such an agreement provides the union with a ﬁd
e-ceptive cloak of a
uthority,ﬂ as our colleague does (quoting the Supreme 
Court™s decision in 
Bernhard
-Altman
, supra)
, neglects what
 the agre
e-ment act
ually says.  
 28  Because we do not rely o
n the Board™s decision in 
Kroger
, supra, 
as a basis for finding no unfair labor practices here, we need not a
d-
dress the dissent™s discussion of the case.
                                                                                                                                 DANA CORP
. 265 ORDER
 The complaint is dismissed
.  MEMBER 
HAYES
, dissenting.
 In 
Majestic Weaving Co
., 147 NLRB 859 (1964), enf. 
denied 355 F.2d 854 (2d Cir. 1966), the Board found that 
an employer 
violated the Act when it negotiated a co
m-plete co
llective
-bargaining agreement with a minority 
union.  In the present case, the Respondent Dana negot
i-ated substantive contract provisions in a Letter of 
Agreement (LOA) with minority union Respondent 

UAW.  T
here are no meaningful factual or legal distin
c-tions between the two cases.  By dismissing the co
m-plaint, my colleagues effectively overrule 
Majestic 

Wea
ving
, at least in substantial part, an action they have 
recently conceded cannot be taken by less than 
a three
-member Board majority.
1  Unlike them,  I would reaffirm 
the sound holding and underlying principles of 
Majestic 
Weaving 
in finding the alleged violations of Se
ction
s 
8(a)(2) and (1) and (b)
(1)(a) of the Act.
2  My co
lleagues™ 
approach threatens to r
einstate the very practice that 
those statutory provisions were meant to prohibit, i.e., the 

establishment of  collective
-bargaining relationships 
based on self
-interested union
-employer agre
ements that 
preempt employee choice and input as to their represe
n-tation and desired terms and conditions of e
mployment.  
By statutory definition, this practice does not further 

genuine industrial peac
e. An employer violates Section 8(a)(2) by providing i
m-permissible support to a minority union in organi
zing the 
employe
r™s unrepresented work
 force.
3  Such unlawful 
assistance also violates Section 8(a)(1) because it inte
r-feres with and restrains employees in the exe
rcise of their 
Section 7 right
 ﬁto bargain collectively through repr
e-sentatives of their own choosingﬂ or ﬁt
o refrain fromﬂ 
such activity.  Further, 
a union™s acceptance of such a
s-
1  See 
Hacienda Resort Hotel 
& Casino
, 355 NLRB 
743
 (2010)
 (concurring opinion of Chairman Lie
bman and
 Member Pearce).
 2  I disagree with the judge™s finding that the complaint should be 
dismissed on procedural grounds because, as pled and litigated, it r
e-quires proof that Dana recognized UAW as representative of employees 
at the St. John, Michigan plant
. The complaint alleges that Dana re
n-
dered ﬁunlawful assistance to a labor organizationﬂ in violation of Sec
. 8(a)(2) and (1), and that the UAW restrained and coerced employees in 
violation of Sec
. 8(b)(1)(A).  The complaint specifies that certain 
facts
Ši.e.
, the execution of the LOA as it pertained to the St. Johns 
facility, the maintenance of the LOA at the St. Johns facility, and the 
UAW™s lack of majority representative status among the St. Johns plant 
employees
Šestablish the unlawful assistance and coerc
ive conduct 
prohibited by Sec
s. 8(a)(2) and (1) and 
(b)(1)(A), respe
ctively.  
This 
pleading states a claim for a viol
ation of the Act
 irrespective of whether 
Dana recognized the UAW
 as the employees™ repr
esentative
.  3 See
 Ladies Garment Workers 
(Bernhard
-Altmann Texas Corp.)
 v. 
NLRB
, 366 U.S. 731, 73
9 (1961)
 (ﬁThe act made unlawful by § 8(a)(2) 
is employer support of a minority u
nion.ﬂ).  
 sistance 
violates Section 8(b)(1)(A) because it has a re
a-sonable tendency to restrain or coerce employees in the 
exercise of their Section 7 rights.
  The issue thus presen
t-ed in this c
ase is whether Dana unla
wfully supported the 
UAW, and the UAW unlawfully accepted such support, 

by n
egotiating and agreeing to the substantive contract 
prov
isions of the LOA at a time when the UAW did not 
have majority status as the excl
usive representativ
e for 
the St. Johns employees unit. 
 We do not write on a clean slate here.  It is well
 esta
b-lished that an employer unlawfully supports a union by 

recognizing it as the exclusive bargaining represent
ative 
of employees among whom it does not have majority 

support.  
Bernhard
-Altmann
, 366 U.S. at 738.  
A ba
r-gai
ning agreement executed between the parties after 
premature re
cognition is unenforceable even if the union 
has achieved majority support in the interim.  Id. at 736
Œ737.  This is so because ﬁsuch acquis
ition of majority 
status itself might indicate that the recognition secured 

by the . . . agre
ement afforded [the union] a deceptive 
cloak of authority with which to persuasively elicit add
i-tional employee su
pport.ﬂ  Id. at 736.
 However, premature recogniti
on is 
not a prere
quisite 
for finding unlawful support in dealings between an e
m-ployer and a minority union.  In 
Majestic Wea
ving
, 147 
NLRB at 860, the Board held that an employer unlawfu
l-ly assisted a union by negotiating a bargaining agre
ement 
with it eve
n though the parties did not execute the 
agreement until after the union had secured majority 
support.  
The Board in 
Majestic Weaving
 also found i
m-plied oral recognition of the Teamsters local, 147 NLRB 

at 860, in spite of the facts recited in the trial e
xaminer™s 
decision showing that the employer never stated that it 
was recognizing the union, id. at 866
Œ867.  Ho
wever, the 
Board™s order in 
Majestic Wea
ving
 contains separate 
injunctive paragraphs, one requiring the employer to 

cease and desist from recogni
zing a minority union and 
the other requiring the employer to cease and desist from 
giving assistance and support to the Teamsters, ﬁand 
ne-gotiating a contract
 with any labor organ
ization which 
does not represent a majority of its employees in the a
p-propri
ate unit.
ﬂ (Emphasis added
.)  Most significantly, 
the Board overruled a prior case, 
Julius Resnick
, 86 
NLRB 38 (1949), ﬁto the extent that it holds that an e
m-ployer and a union may agree to terms of a contract b
e-fore the union has organized the e
mployees c
oncerned, 
so long as the union has majority representation when the 

contract is ex
ecuted.ﬂ  Id. at 864 fn.
 4.   There was no 
need to overrule this case if the finding of unlawful assi
s-
tance in 
Majestic Weaving
 turned on the fact of recogn
i-tion of a minorit
y union, as opposed to negotiating a co
n-tract with one.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 266 Should there be any doubt about the scope of pr
o-scribed assistance, the Board put it to rest in 
Wickes
 Corp.,
 197 NLRB 860 (1972).  There, a trial examiner 
found 8(a)(2) assistance based on 
three fact
ors: the e
m-ployer™s distribution of authoriz
ation cards for the Tri
-Trades unions, reaching an agreement with them before 
employees de
signated them as their representative, and 
the contemporaneous interest of another union  in orga
n-izing the employees.  In
 affirming the 8(a)(2) finding and 
distinguishing the conduct at issue from that found la
w-ful in another case,
4 the Board found it ﬁu
nnecessary to 
go beyondﬂ the second factor, i.e., reaching an agre
ement 
with a minority union.  In the pr
esent case, Dana h
as 
undisputedly reached an agreement with the UAW before 
emplo
yees at the St. Johns plant designated it as their 
represent
ative.  
 Thus, our precedent supports the proposition, which I 
would reaffirm and apply here, that premature recogn
i-tion is not a prer
equisite to finding unlawful employer 
assistance of a m
inority union.  In sum, it is clear that an 
employer violates Section 8(a)(2) and (1) if it either re
c-ognizes a union or negotiates terms and conditions of 

employment with a union before a majority of 
unit e
m-ployees affected by these actions has designated the u
n-ion as their bargaining representative, and a union vi
o-lates Section 8(b)(1)(A) by accepting recognition or e
n-tering into such an agreement.  This is so even when the 
recognition or the negotiat
ions are conditioned on the 
union™s subsequently obtaining majority employee su
p-port.   In either instance, the employer has provided the 
mino
rity union with ﬁa deceptive cloak of authority with 
which to persuasively elicit additional employee su
p-port,ﬂ th
ereby interfering with e
mployee free choice.
 In the LOA, the Respondents agreed to ne
utrality and 
access procedures and to provisions for recognit
ion 
based on a third party card 
check to verify the UAW™s 

claim of majority support in a newly organized barga
in-ing unit.  The legality of the ne
utrality and card
-check 
aspects of the LOA is not in dispute here.  However, D
a-na™s support for the UAW in the LOA went fu
rther.  The 
Respondents agreed to substantive terms and cond
itions 
of employment for unrepresented 
employees cove
ring 
important bargaining subjects, such as those set forth in 
article 4.2.4:  attendance, classifications, compens
ation, 
healthcare, mandatory overtime, team
-based work 
schemes, and work ince
ntives.  Furthermore, in advance 
of any card major
ity authorizing the UAW to act on b
e-half of the St. Johns employees, the Respondents mutua
l-ly agreed that the items of 
article 4.2.4 
had to be inclu
d-4  Coamo Knitting Mills
, 150 NLRB 579 (1964)
. ed 
in any prospective future collective
-bargaining 
agreement covering these emplo
yees.  
 The extensive assi
stance rendered by Dana and accep
t-ed by the UAW through the LOA exceeded permi
ssible 
legal limits.  The fact that the parties here, unlike those in 
Majestic Weaving
 and 
Wickes,
 did not conclude a co
m-prehensive collective
-bargaining agreement for unrepr
e-sen
ted employees is not dispositive of the l
egality of the 
conduct at issue; nor is the fact that their agre
ement for 
substantive terms and conditions of employment co
n-templated fu
rther negotiation of final terms.  The LOA 
was a contract.  It did more than es
tablish a purely pr
o-cedural framework for potential future ba
rgaining.  By 
virtue of the LOA, the parties si
gnificantly limited the 
parameters for n
egotiation of a number of substantive 
issues.  The LO
A mandated a contract term of 4
Œ5 years, 
foreclosed ero
sion of Dana™s current healthcare cost in
i-tiatives, and included contract provisions for 
eight
 bar-gaining subjects, inte
rest arbitration after 6 months of 
negoti
ations, and a waiver of strike rights in advance of 
any final contract.
  Whether or not there w
ould have to 
be more bargai
ning, the Respondents™ conclusion of the 
LOA impermissibly signaled that the UAW already had a 
say in the determination of substantive terms and cond
i-tions of employment for Dana™s St. Johns emplo
yees, 
among whom the UAW did not 
yet have majority
 su
p-port, giving the UAW ﬁ‚a marked a
dvantage
 over 
any 
other in securing the adherence of emplo
yees.
™ﬂ5   Apart from an unpersuasive attempt to distinguish 
Ma-jestic Weaving
 and 
Wickes
 on factual grounds, my co
l-leagues assert certain policy
 reasons to support their p
o-sition.   They r
efer to precedent holding that an employer 
can lawfully enter into members
-only agre
ements.  That 
precedent can hardly be extended to validate the negoti
a-tion of the LOA provisions at issue here, which clearly 
apply to St. Johns e
mployees regardless of whether they 
are union members.  My colleagues also observe that an 

employer can lawfully express a preference for a partic
u-
lar union and state that it will bargain if employees 
choose it as their representative.  T
o hold otherwise 
would be inco
nsistent with an employer™s rights under 
5  Bernhard
-Altman
n, 366 U.S. at 738 (quoting 
NLRB v. Pennsylv
a-
nia Greyh
ound Lines
, 303 U.S. 261, 267 (1938)).  
The Respondents 
contend that absent formal recogn
ition of the UAW as the exclusive 
bargaining representative, employees could still choose not to be repr
e-sented by 
the UAW
 and thereby pr
eclude coverage under the LOA.
  They note that the St. Johns employees in fact made that choice.  Of 
course, the legal question 
before the Board 
is not whether employees 
still had a choice concerning collective
-bargaining represent
ation
.  It is 
whether the 
Respondents
™ execution 
and ma
int
enance 
of the LOA 
assisted a minority union and 
thereby 
interfered with and restrained 
employees in making their choice
.  Extant prec
edent 
clearly supports 
the concl
usion
 that it did.
                                                                                                    DANA CORP
. 267 Section 8(c) of the Act, but this case i
nvolves conduct 
beyond the scope of protected noncoe
rcive free speech.
 There is likewise no merit in my colleagues™ a
rgument 
that applying 
Majest
ic Weaving
 to find violations here 
contradicts or even requires overruling precedent holding 
that parties may enter into voluntary recognition and ne
u-trality agreements.  If the alleged viol
ations were found, 
the appropriate remedy would be to o
rder the pa
rties to 
cease and desist from maintaining and applying the pr
o-visions of the LOA relating to the terms and conditions 

of employment for St. Johns employees, leaving i
ntact 
the procedural voluntary recognition prov
isions.  The 
General Counsel does not cha
llenge the legality of such 
provisions in the LOA, which relate exclusively to the 

alternative private procedure by which a union may legi
t-imately attain majority support and an e
mployer may 
recognize and bargain with a union after it de
monstrates 
such supp
ort.  When a union and an employer negotiate 
over such procedural matters, they are not preemptively 

determining employees™ terms and conditions of e
m-ployment.  In that posture, they have greater freedom to 
pursue their own self
-interests without concern f
or the 
statutory rights of emplo
yees.  
 On the other hand, it is worth noting that voluntary 
recognition agreements typically include access and 
neutrality provisions, as did the LOA here.  A union benef
i-ciary of such an agreement can hardly be viewed as a
 disa
d-vantaged ﬁstrangerﬂ or ﬁoutsiderﬂ during the organizational 
process simply because it cannot negot
iate substantive terms 
and conditions for employees before it gains majority su
p-port among them and recogn
ition on that basis from the 
employer.
 My coll
eagues also emphasize that unions and e
m-ployers might further benefit from knowing in a
dvance 
of executing a voluntary recognition agreement what the 
substantive terms of a contract between them would be.  
I agree.  However, the legality of negotiating suc
h terms 
must turn on the statutory rights of emplo
yees, not on the 
commercial interests of unions and e
mployers.  To hold 
otherwise is to encourage the escalation of top
-down 
organizing, by which unions organize e
mployers first and 
employees last.  Employe
rs already e
nter into voluntary 
recognition agreements for a variety of reasons, inclu
d-ing the financial savings from avoiding economic wa
r-fare and the potential ben
efits of support from the union 
when dealing with governmental entities or seeking to 

enter
 new markets.  They are not likely to be deterred 
from acting on these self
-interests simply because they 
cannot also determine in advance the pr
ecise labor costs 
of operating with a unio
nized work
 force.
 By contrast, employees who are aware that their e
m-ployer has already agreed with a union on contract terms 
applicable to them may be substantially d
eterred from 
exercising their right to decide whether they want to be 
repr
esented by that union, by another union, or by no 
union.   They would reasonably view
 the determin
ation 
of the representation question as a fait accompli.  The 
situation is arguably even worse in the context of the 
LOA here, whose substantive terms were not disclosed to 

employees.  In such circumstances, employees could 
reasonably believe 
they had no choice but to agree to 
representation by the UAW without even knowing 
whether they approved or disapproved of the contract 
terms that union had negotiated for them
. My colleagues emphasize the statutory purpose of 
achieving industrial peace to 
justify overruling (or what 
they characterize as disti
nguishing) 
Majestic Weaving
.  They essentially reason that (a) the process of voluntary 
recogn
ition of a ﬁlegitimateﬂ union always serves that 
purpose and (b) the process cannot be fully effective u
n-les
s parties are permitted to negotiate substantive terms 
and conditions of employment in advance of m
ajority
-based recognition.  Of course, they readily admit that 
employer recognition of dominated company unions does 
not serve industrial peace.  It was to p
revent such a pra
c-tice that Section 8(a)(2) was e
nacted.  Ironically, their 
opinion that prerecognition negotiation of
 substa
ntive 
contract terms must be permitted
 serves to revive
 that 
practice in a modern form.
6  One
 need look no fu
rther 
than dissident c
riticisms of SEIU ﬁtemplateﬂ agre
ements 
with health care and food industry employees to find 
evidence that the quid pro quo exchange of union co
n-cessions on substantive bargaining rights for e
mployer 
neutrality in organizing campaigns is not unive
rsally 
regarded, even among union advocates, either as furthe
r-ing industrial stability or as pr
otecting employee choice.
7 Finally, contrary to arguments made by the judge and 
the Respondents, I find that the Board™s decision in 

Kroger
 pertaining to the lawfulness o
f an ﬁadd
itional 
storesﬂ provision is inapposite.  Unlike the clause at issue 
in 
Houston Division of the Kroger Co.
, 219 NLRB 388 
(1975), 
the LOA was not part of any master contract or 
collective
-bargaining agreement in place at any of D
a-na™s represented f
acilities.  Thus, it was not the pro
duct 
of arm™s
-length bargaining between an employer and the 
duly designated majority representative of unit emplo
y-ees.
 6  My colleagues™ opinion also su
ggests, without so stating, that an 
employer would violate Sec. 8(a)(5) by  refusal to abide by the pred
e-termined contract terms in subs
equent bargaining with a union that 
secures m
ajority support
.   7  See
, e.g., 
Kaplan, Esther. ﬁLabor's Growing Pains.ﬂ 
The Nation
. (June 16, 2008); Greenhou
se, Steven. ﬁUnion Grows, but Leader Faces 
Criticism.ﬂ 
The New York Times
. (Feb. 29, 2008)
.                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 268 The Respondents argue that under 
Kroger
 they could 
have included a provision in their extant master a
gre
e-ment providing for the extension of its terms to unrepr
e-sented emplo
yees at other facilities, including the St. 
Johns plant, upon a showing of majority support for the 
UAW at those facilities.
8  The point is, ho
wever, that 
they did not do so.  There is
 a meaningful difference b
e-tween the execution and maintenance of the LOA, cove
r-
ing unrepr
esented employees, by Dana and a minority 
UAW and the execution of a collective
-bargaining 
agreement b
etween Dana and the UAW as the majority 
representative of employ
ees covered by that co
ntract.  
Kroger,
 therefore, offers the Respondents no su
pport.
9 For all the above reasons, I find that the R
espondents™ 
execution and maintenance of the LOA was unlawful.
  My colleagues™ decision to 
permit su
bstantive contract 
negotia
tions as long as the union is not formally reco
g-nized as a bargaining representative is contrary to the 
holding and rationale of 
Majestic Weaving
 and 
Wilkes
, which they lack the power to overrule.  It is also co
m-pletely unnecessary to facilitate the proces
s of establis
h-ing collective
-bargaining relationships in voluntary 
recognition situations.  Instead, my colleagues facil
itate 
the preemptive practice of top
-down organizing of e
m-ployers by unions, thereby subo
rdinating the statutory 
rights of employees to 
the commercial self
-interests of 
the co
ntracting parties.  This is a practice that Section 
8(a)(2)
 and (1) and Section 8(b)(1)(A) of the Act were 
designed to prohibit in the interests of industrial peace.  

Accordingly, I would reverse the judge and find vi
ola-tions as alleged.
  Sarah Pring Karpinen, Esq., 
for the General Counsel.
 Stanley J. Brown 
and
 Emily J. Christiansen, Esqs. (Hogan & 
Hartson, LLP), 
of McLean, Virginia, for Respondent Dana.
 Betsey A. Engel 
and
 Blair Simmons, Esqs., 
of Detroit, Mich
i-gan, f
or Respondent UAW.
 William A. Messenger, Esqs. (National Right to Work Legal 
Defense Foundation), 
of Springfield, Virginia, for the 
Charging Parties.
 8 See 
Raley™s, Inc.,
 336 NLRB 374 (
2001
), a
pplying 
Kroger
 to allow 
agreements covering future organization of currently unre
presented 
employees at existing stores. 
 I express no opi
nion whether 
Raley™s
 was 
correctly d
ecided, but I recognize it as extant law.
 9 There is as well a meaningful difference between this case and a 
situation involving a potential successor employer™s negoti
ation of 
terms and conditions of em
ployment with the incumbent bargaining 
representative of a predecessor™s employers prior to the succe
ssor™s 
actual commencement of operations.  I do not address here whether and 
to what extent such negotiations are limited by Sec. 8(a)(2).
 DECISION
 STATEMENT OF THE 
CASE
 WILLIAM 
G. KOCOL
, Administrative Law Judge.  This case 
was tried in Detroit
, Michigan, on February 8, 2005.  The 
charges were filed against Dana Corporation (Dana)
 and Inte
r-national Union, United Automobile, Aerospace and Agricultu
r-al Implement Workers of America (UAW), AFL
ŒCIO (the 
UAW) by Gary L. Smeltzer Jr., Joseph Montague, 
and Ke
nneth 
A. Gray (the Charging Parties) on December 16, 2003, January 
22, 2004, and January 22, 2004 respectively.  The co
mplaint 
that issued on September 30, 2004, alleges that on August 6, 
2003,
1 Dana and the UAW entered into and maintained a Letter 
of Agreement that set forth the terms and conditions of e
m-ployment to be negotiated in a collective
-bargaining agre
ement 
should the UAW obtain majority status as the exclusive colle
c-tive
-bargaining representative of certain of Dana™s e
mployees, 
including th
ose at its facility located in St. Johns, Michigan.  
The complaint further alleges that the Respondents entered into 
the Letter of Agreement at a time when the UAW was not the 
majority collective
-bargaining representative at the St. Johns 
facility.  By suc
h conduct, the complaint alleges, Dana violated 
Section 8(a)(2) and (1) of the National Labor Relations Act (the 
Act) and the UAW violated Section 8(b)(1)(A).  It is notewo
r-thy that the complaint does NOT allege that Dana reco
gnized 
the UAW as the exclusiv
e collective
-bargaining represe
ntative 
for the e
mployees at the St. John facility.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, the Charging Parties, Dana, a
nd the 

UAW,
2 I make the following 
 FINDING OF 
FACT
 I.  JURISDICTION
 Dana, a corporation, with several facilities located throug
h-out the United States, including a facility located in St. Johns, 
Michigan, is engaged in the man
ufacture and nonretail sale for
 the automobile industry.  During the calendar year 2003 Dana, 
in conducting its operations described above, purchased and 
received goods and supplies at its Michigan facility valued in 
excess of $50,000 from points located outside the State of 
Michigan.  
Respondents admit and I find that Dana is an e
m-ployer engaged in commerce within the meaning of Section 

2(2), (6), and (7) and the UAW is a labor organ
ization within 
the meaning of Section 2(5).  
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 Dana makes automotive pa
rts and light
- and heavy
-duty 
components for industrial and off highway vehicles.  Its three 
1 All dates are 
in 2003, unless otherwise i
ndicated.
 2 Dana and the UAW each filed a motion to strike Exhs. 1 and 2 that 
are attached to the Charging Parties™ brief.  The Charging Parties filed a 
response defending the attachment of a complaint to its brief.  The 
Charging
 Parties correctly argue that they are free to cite prec
edent in 
their brief and to attach copies as a courtesy to the judge. But a co
m-plaint has no precedential value and I therefore grant the motion to 
strike.
                                                                                                    DANA CORP
. 269 biggest products are frames, axles, and drive shafts.  It has 
about 90 facilities located throughout the United States and 

Canada and 25
Œ30 in foreign countries.  
About 300 nonsuperv
i-sory employees work at the St. John facility.  The UAW has 
been conducting an organizing campaign there since early 

2002, but as of the date of the hearing it had not yet claimed to 
represent a majority of the employees. 
 Dana and the U
AW have a longstanding colle
ctive
-bargaining relationship that has resulted in a master agreement 

that covers three units at two locations and six other contracts 
covering about 2200
Œ2300 employees.  Dana has not and does 
not recognize the UAW as the colle
ctive
-bargaining represent
a-tive for any of the e
mployees at the St. John facility.  
 On August 6, Dana and the UAW entered into a Letter of 
Agreement (the Agreement).  The agreement is 17 pages plus 
attachments.  It sets forth its purpose as:
  The Company 
and the Union recognize that dramatic 
changes in the domestic automotive market has [sic] crea
t-
ed new quality, productivity, and competitiveness cha
l-lenges for the automotive component supplier.  Both pa
r-ties believe these challenges will be more effective
ly met 
through a partnership that is more positive, non
-adversarial and with constructive attitudes towards each 
other.  The Company and the Union also recognize the 
significant contribution of the skills and loyalty of the 
workforce to the success of the 
Company and the i
m-portance of the investment in the skills of the workers.  
The parties believe that job flexibility is a positive learning 

experience not a negative assignment.  Each recognizes 

the significant role that the other must play in the success 
of the Company.  To these ends, the Company and the U
n-ion hereby pledge renewed energies and commitment to 
increase productivity, efficiency, and quality of operations 

and to maximize the competitive capability of the Comp
a-ny achieving a desirable balance 
of a fair day™s work for a 
fair day™s pay.
 The Union, the Company and its employees will work 
together in a spirit of teamwork, cooperation and mutual 
understanding to improve product quality, productivity, 
improve working cond
itions, enhance the opportuni
ties of 
the work force; and grow the business to increase job s
e-curity and shar
eholder value.  Both the Company and the 
Union are committed to increase investment opportunities, 
increase return on investment and grow the facilities that 
are competitive and
 profitable.  The Company and the U
n-ion believe in the interdependent relationship of quality, 
operating efficiency and empowerment of people to job 
security.  The Dana Style of management has for many 
years adhered to these axioms.  They are essential to 
the 
future of Dana and our workforce.
 The Company™s recognition of the changing autom
o-tive component industry prompted a change in our a
p-proach to UAW representation.  The Company is optimi
s-tic that a partnership with the UAW may assist Dana in 
achieving n
ew business with our Big 3 custo
mers, which 
would benefit Dana and its employees.  
 Employee™s freedom of choice is a paramount concern 
of Dana as well as the UAW.  We both believe that me
m-
bership in a union is a matter of personal choice and 
acknowledge t
hat if a majority of employees wish to be 
represented by a union, Dana will recognize that choice.  
The Union and the Company will not allow anyone to be 
intimidated or coerced into a decision on this important 
matter.  The parties are also committed to an
 expeditious 
procedure for determining majority status.  
 If a Dana employee chooses to be or not to be repr
e-sented by the UAW, there will be no reprisals by the 

UAW or the Co
mpany due to their choice.
 These mutually beneficial commitments are the basis 
for a renewed partnership between the Company and the 
Union.  The Company and the Union are individually and 

collectively committed to the implementation of these 
fundamentally sound principles and if achieved, the Co
m-pany, the Union and the employees will b
enefit.
  The Letter of Agreement provides that Dana will adopt a p
o-sition of neutrality in the event that the UAW sought to repr
e-sent employees at the facilities covered by the agreement.  R
e-spo
ndents pledged not to say anything negative about each 
other. 
 Among other things, Dana pledged not to do or say an
y-thing that implied opposition to unionization.  It promised to 
inform employees, among other things, that it is neutral on the 
issue of representation by the UAW and that it has a constru
c-tive rel
ations
hip with the UAW  
 In the Letter of Agreement, Dana also indicated that it would 
provide the UAW, upon request, with a list of employees and 
home addresses, among other things.  Dana promised to pr
o-vide access to the UAW to e
mployees during the workday in 
nonwork areas and to meet with employees on the premises 
during worktime.  
 The Letter of Agreement spelled out a procedure for dete
r-mining the majority status of the UAW.  Once the UAW™s m
a-jority status was established, Dana agreed to recognize it and 

bar
gain on an expedited schedule.  The Letter of Agreement 
also pr
ovides:
  The Union and the Company recognize that the cost of qua
lity 
healthcare for employees has become a national crisis that 

jeopardizes the Company™s ability to compete in the global 
marke
ts that Dana serves.  Until a national solution to this 
problem is achieved, the Union and the Company agree that 

the current situation demands affirmative actions to mitigate 
the dire affects that the cost of healthcare for the Company™s 
employees and the
 Union™s members has on the Company™s 
ability to compete and make a reasonable return on its i
n-vestment.  Therefore the Union co
mmits that in no event will 
bargaining between the parties erode current solutions and 
concepts already in place or scheduled to
 be implemented 
January 1, 2004 at Dana™s operation which include premium 
sharing, deductibles, and out of pocket maximums.  The pa
r-ties are further committed to finding workable solutions to r
e-
duce these ever
-increasing healthcare costs and mutually 
agree
 to further explore other avenues, including legislative 
initiatives, in the healthcare care arena that could lead to a r
e-duction of these costs for the Company and its employees.
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 270 The parties agreed that any collective
-bargaining agre
ements 
would last for
 at least 4 years.  The Letter of Agreement co
n-tained procedures for the parties to use if they were unable to 
reach a contract on their own; it culminates in interest arbitr
a-tion.  
 They agreed:
  [T]hat in labor agreements bargained pursuant to this Lette
r, 
the following conditions must be included for the facility to 
have a reasonable chance to succeed and grow.
  Healthcare costs that reflect the competitive reality of 
the supplier industry and pro
ducts(s) involved.
 Minimum classifications.
 Team
-based app
roaches.
 The importance of attendance to productivity and qua
l-ity.
 Dana™s idea program (two ideas per person per month 
and 80% implementation.
 Continuous improvement.
 Flexible Compensation.
 Mandatory overtime when necessary (after qualified 
volunteers) to 
support the cu
stomer.
  The Letter of Agreement provides for a procedure to a
lleged 
violations of the agreement.  It contains no strike
Šno lockout 
commitments by the UAW and Dana that are triggered when 

the UAW requests the list of employees described above
. The Letter of Agreement call for the creation of a national 
partnership steering committee composed of three me
mbers 
from both parties.  The committee is to meet as needed:
  [T]o review and discuss the labor agreements being ba
rgained 
by the parties with
 the goal of ensuring that the labor costs of 
those agreements are not materially harming the financial pe
r-formance of the facilities that they cover.
  It provided that when the phase 1, level 1
3 facilities were org
a-nized the committee would meet to review
 and discuss the 
overall impact of the labor agreements on these facilities.  In 
order for the UAW to commence organizing the phase 2, level 
1 facilities a majority of the committee had to concur that the 
overall impact of the labor agre
ements must not hav
e materially 
harmed the financial pe
rformance of those labor agreements; if 
the committee deadlocks the matter is sent to a neutral third 
arty for resolution.  The Union also agreed not to conduct o
r-ganizing campaigns at more than seven level 1 facilities 
at any 
one time absent mutual agreement.
 On August 13, Dana issued a press release announcing the 
Agreement with the UAW.  The release, however, did not d
e-3 The Letter of Agreement places Dana™s f
acilities into three levels.  
Level 1 facilities are generally those which manufactured products for 
the big 3 automobile manufacturers; 27 f
acilities are placed at this 
level.  Level 2 are generally those facilities that did not manufa
cture 
products for the 
big 3; 39 facilities are listed at this level.  Finally, level 
3 were generally those facilities that manufactured or assembled pro
d-
ucts sold to nonunion foreign owned assembly facilities; four facilities 
are in this category.  Level 1 facilities were furt
her divided into two 
phases.  Fourteen facilities were placed in phase 1 and the rest were left 
for phase 2.  The Letter of Agreement, for the most part, applies only to 
level 1 facilities.  
 scribe the details of the Agreement as it noted that the terms of 
the Agreement were not disclosed by
 agreement of the pa
rties.  
In December 2003, the UAW requested a list of e
mployees for 
the St. John facility, thereby triggering its no
-strike oblig
ations 
in the letter of agreement as described above.   
 III. ANALYSIS
 A.  Procedural Dismissal
 As indicate
d above, the complaint does NOT allege that D
a-na has unlawfully recognized the UAW.  Dana, in its brief, 
states:  
  [T]he narrow issue presented in this case is whether the Le
tter 
of Agreement entered into by Dana and the [UAW] on A
u-gust 6, 2003 constitute
s an unlawful 
pre
-recognition 
contract 
in violation of the [Act] [emphasis added].  
  I agree that the complaint raises only that narrow issue.  Yet in 

his brief, the General Counsel apparently reco
gnizing the need 
in this case to establish unlawful recogn
ition in order to prevail, 
argues that Dana™s actions amounted to recognition of the 
UAW.  It is important to note that the General Counsel does not 
argue that the neutrality and assistance provisions of the letter 
of agreement violate the Act.  Rather, th
e General Cou
nsel 
argues that Dana and the UAW:
  [N]egotiated substantive terms and conditions of emplo
yment, 
most of which were concessionary in nature, in exchange for 

card check and neutrality provisions that would expedite the 
reco
gnition process at th
e plant.  Dana™s 
granting of
 exclusive 
bargaining status
 to the UAW when it did not represent a m
a-
jority of employees at the St. Johns plant constituted interfe
r-ence with its employees™ Section 7 rights and unlawful  su
p-
port of the union in violation of Se
ction 8(a)(1) and (2) of the 
Act.  The UAW™s conduct 
in accepting recognition 
violated 
Section 8(b)(1)(A) [emphasis added].
  Section 102.15 of the Board™s Rules and Regulations r
equires 
that the General Counsel issue a complaint that contains ﬁa 
clear and 
concise description of the acts which are claimed to 
constitute unfair labor practices . . . .ﬂ  The General Counsel did 

not plead the ﬁactﬂ of recogn
ition as unlawful.  The General 
Counsel has failed to comply with the Board™s Rules by failing 

to plead un
lawful recognition in the complaint.  It follows that 
the co
mplaint be dismissed because the General Counsel makes 
no argument that a violation of the Act has occurred in the a
b-sence of unlawful recognition.  
 B.  Dismissal on the M
erits
 In the alternative
, I shall address the contentions made the 
General Counsel in his brief in the event that the Board might 

find that useful.  As the General Cou
nsel correctly points out, it 
is well settled that an employer violates Section 8(a)(2) and (1) 
of the Act when i
t grants recognition to a union at a time when 
the union does not represent a majority of employees in the 
recognized unit and a union violates Section 8(b)(1)(A) when it 

accepts recognition under those circumstances.  
Ladies Ga
r-ment Workers v. NLRB, 
366 U
.S. 731 (1961).  There is no ev
i-dence in this case that Dana verbally or in writing reco
gnized 
the UAW as the bargai
ning representative for the St. Johns 
                                                  DANA CORP
. 271 employees; to the contrary the Letter of Agreement expli
citly 
states that recognition has not been gra
nted and the Respon
d-ents have confirmed that throughout these procee
dings.  
 The General Counsel and the Charging Parties argue that the 
UAW and Dana went beyond discussing tentative contract 
proposals in the Letter of Agreement and made substantive 
agreem
ents on the terms and conditions of employment of e
m-ployees.  The General Counsel a
rgues that by virtue of this 

conduct Dana recognized and bargained with the UAW.  Thus, 

the question becomes whether Dana granted recognition to the 
UAW by ente
ring into the
 letter of agreement notwithstanding 
the di
sclaimers to the contrary.  The letter of agreement does 
indeed touch upon terms and conditions of employment.  In 

some ways the letter of agreement is quite specific.  For exa
m-ple, as set forth above in more deta
il, the Letter of Agreement 
commits the parties to negotiate a 4
-year collective
-bargaining 
agreement and to use interest arb
itration to reach a contract if 
they are unable to do so.
4  The General Counsel and the Char
g-ing Parties argue that the Letter of A
greement also limits the 
employees™ right to strike from the date the UAW requests a list 
of employees at the plant.  But this provision by its terms 
waives only the UAW™s right to call a strike; the employees™ 

Section 7 right to concertedly strike remains
 intact.  Moreover, 
because I conclude below that the UAW has not been reco
g-nized and is not the bargaining represent
ative of the employees 
it cannot by operation of law waive any rights of the emplo
y-ees.  In other ways the Letter of Agreement sets forth g
eneral 
principles that the parties recognize, such as the UAW™s co
m-mitment that bargai
ning would not ﬁerode current solutions and 
conceptsﬂ concerning health insurance such as premium sha
r-ing, deductibles, and out of pocket expenses and that labor 
agreemen
ts bargained pursuant to the Letter of Agreement must 
include healthcare costs that reflect the competitive reality of 
the supplier industry and products(s) involved, minimum class
i-fications, team
-based approaches, the importance of a
ttendance 
to productiv
ity, and quality, Dana™s idea program (two ideas 
per person per month and 80
-percent implementation, contin
u-ous improvement, flexible compensation, and mandatory ove
r-time when necessary (after qualified volunteers) to support the 
customer for the facility 
to have a reasonable chance to su
cceed 
and grow.
 But other typical and essential elements of recognition are 
entirely absent from the Letter of Agreement and the facts of 

this case.  There is no evidence that Dana deals with the UAW 
concerning employee gri
evances.  Importantly, Dana remains 
free to make changes in terms and conditions of employees 
without first notifying and on request bargaining with the 
UAW.  This is utterly at odds with the notion that Dana has 
recognized the UAW.  There is no concept of
 partial recogn
i-tion in labor law; there is either recognition or there is not.  Nor 
can it be said that the Letter of Agreement constitutes a colle
c-tive
-bargaining agreement from which recognition can be i
n-ferred.  The Letter of Agreement does not deal wi
th si
gnificant 
matters such as wages, pensions, grievances and arbitration, 
4 AS the UAW points out, interest arbitration is not considered 
a mandatory subject of bargaining.  
Sheet Metal Workers Local 59 (E
m-ployer Assn.), 
227 NLRB 520 (1976).  
 vacations, union security, etc.  Moreover, in the complaint the 
General Counsel describes the Letter of Agreement as setting 

forth terms and conditions ﬁto be negotiated in a colle
ctive
-bargaining agre
ement. . . .ﬂ
 The General Counsel and the Charging Parties rely heavily 
on Majestic Weaving Co., 
147 NLRB 859 (1964), enf
. denied 
on other grounds 355 F.2d 854 (2d Cir. 1966).  In that case, the 
Board held that the employer violated th
e Act by re
cognizing 
and negotiating a tentative contract with a union when the u
n-ion did not have majority support of the employees.  The co
n-tract was conditioned upon the union there gaining m
ajority 
support from the employees.  But I conclude that 
Majes
tic 
Weaving 
is not controlling for at least two re
asons.  First, the 
Board there concluded that the employer had recognized the 
union apart from negotiating a co
ntract; that is the very element 
missing in this case.  Se
cond, the collective
-bargaining contr
act 
there was co
mplete and whole; the Letter of Agreement in this 
case is a far cry from a collective
-bargaining agreement.  The 
General Counsel notes that in 
American Bakeries Co., 
280 
NLRB 1373 1374 fn. 5 (1986), the Board affirmed the judge™s 

decision t
hat included a footnote stating that in 
Majestic Wea
v-ing
:  The Board has even held that bargaining prior to the achiev
e-
ment of the union™s majority status is violative despite the fact 

that the contract is not enforced or is conditioned upon the u
n-ion™s ab
ility to demonstrate majority standing at some later 
time.  
  But 
American Bakeries 
involved allegations of unlawful reco
g-nition and bargaining and the judge™s remarks are classic dicta.  

Likewise in 
SMI of Worcester, Inc., 
271 NLRB 1508 (1984), 
the Board 
found violations based upon recognition and negoti
a-tion of a complete colle
ctive
-bargaining agreement at a time 
when the union did not represent a majority of the e
mployees.  
The Board specifically found it unnecessary to co
nsider the 
judge™s analysis of a
ny prerecognition bargaining, an analysis 
that included reference to 
Majestic Weaving, 
because no such 

violation was alleged in the complaint.  Thus, 
SMI 
contributes 
little to the resolution of the issues in this case. 
 The General Counsel argues that the 
confidentiality prov
i-sion in the letter of agreement ﬁwould have a tendency to fu
r-ther magnify the impression in the minds of employees that the 
UAW and Dana had a special i
nsider relationshipﬂ and ﬁwould 
necessarily impress upon employees the idea that th
e UAW had 
already been re
cognized by Dana.ﬂ  However, the complaint 
does not allege that Dana and the UAW indepen
dently violated 
the Act by conveying the impression to emplo
yees of unlawful 
recognition so to that extent I need not resolve that matter.  I d
o note, however, that it is not unlawful for an employer to ind
i-cate its preference for a union.  
Coamo Knitting Mills, 
150 
NLRB 579, 581,
 595 (1964).  
 Finally, the General Counsel and the Charging Parties rely 
on offers of proof made at the hearing.  I h
ave again considered 
the offers and again conclude that proffered evidence is not 
rel
evant to the allegations of the complaint.  
 Because the evidence fails to show that Dana has re
cognized 
the UAW for employees at the St. Johns facility, I shall dismiss 
the complaint.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 272 C.  Alternative Dismissal
 Dana and the UAW rely on 
Kroger Co., 
219 NLRB 388 
(1975), to argue that even if they bargained with each other in 
reaching the letter of agreement that conduct was lawful.  In 

Kroger
 the Board found lawful provisions
 in a collective
-bargaining contract requiring an employer to recognize the 
union as the bargaining representative of employees at add
i-
tional, future facil
ities, and apply the collective
-bargaining 
agreement to those employees.  The Board made clear that t
he 
applic
ation of the contract was conditioned upon the union 
receiving majority support at the new facility.  Citing 
Pall Bi
o-medical Pro
ducts Corp., 
331 NLRB 1674, 1675
Œ1676 (2000), 
enf
. denied on other grounds 275 F. 3d 116 (D.C. Cir. 2002), 
the General 
Counsel seeks to di
stinguish 
Kroger 
by limiting its 
holding to instances where an entire existing colle
ctive
-bargaining agreement is extended to a new unit of emplo
yees.  
There the Board found, among other things, that the e
mployer 
violated Section 8(a)(5)
 by failing to adhere to a letter of 
agreement whereby the employer agreed to recognize the union 

under certain circumstances at another facility.  That case has 
little bearing on this issue in this case.  Here, the UAW and 
Dana have an existing collective
-bargaining relationship with 
several contracts covering over 2000 employees.  The General 
Counsel concedes:  
  If the UAW had turned instead to its represented Dana facil
i-
ties and bargained with the employer to extend its master or 

other agreements to the
 St. Johns employees, its actions 
would have been lawful.
  It seems to me that if Dana and the UAW are free to e
xtend 
their existing agreements to cover the St. Johns e
mployees they 
should be free to bargain for less than a full extension so as to 
allow gr
eater employee participation in the terms and cond
i-tions of employment at the new f
acilities.  I therefore conclude, 
in the alternative, that if the Letter of Agreement was the r
esult 
of bargaining, then such bargaining was lawful under 
Kroger
 and this cas
e should be dismissed.
5 Finally, the General Counsel argues that if the letter of 
agreement is found lawful under 
Kroger
:  5 The Charging Parties argue that if 
Kroger 
supersedes 
Majestic 
Weaving 
as it interprets the latter case, then 
Kroger
 should be ove
r-ruled.  I am witho
ut authority, of course, to overrule existing precedent.
 unions could just go to employers and offer up concessions at 
the expense of employees they do not and may never repr
e-
sent.  Those ne
gotiations could take place without the e
m-ployees even knowing about it, and the agreements, as in this 
case, could be kept confidential.  An employee might never 

know that the union made these concessions in order to win 
an exp
edited election or card chec
k.  This, however, is not such a case.  Dana and the UAW pu
blicly 
announced the existence of the Letter of Agre
ement even if 
they did not reveal its precise terms.  By now all employees 

who are interested will know of the specific terms of the Letter 
of Ag
reement. Employees are free make what they will of the 
Letter of Agreement in deciding whether or not to support u
n-ion representation.  And what the General Counsel calls co
n-cessions might be viewed by some employees as a mature 
recognition of existing eco
nomic realities in the automotive 
parts i
ndustry.  
 The Charging Parties make a number of arguments not e
n-compassed by the complaint.  For example, they argue that a 

prerecognition agreement violates Section 7 because it ﬁinhe
r-
ently constitutes a threat of
 repr
isal or promise of benefit based 
on employee exercise of protected rights.ﬂ  They also argue that 
the UAW will violate its duty of fair representation if and when 
it is recognized by Dana.  The General Counsel co
ntrols the 
complaint and he has made no
 such allegations.  The Charging 
Parties also argue that ﬁthe UAW did not obtain, or even a
t-tempt to obtain, 
any benefits or improvement to e
mployees™ 
working conditions in the Letter of Agreementﬂ (e
mphasis in 
original).  But this argument is beside the p
oint; the employees 
will decide whether they desire union representation and they 
will be free to assess letter of agreement in that pro
cess.
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following reco
mmended
6 ORDE
R The complaint is dismissed.
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulation, the findings, conclusions, and reco
mmended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopte
d by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
                                                                                                    